383 So. 2d 732 (1980)
Roger YOST, Herbert W. Abramson and Ivan Phillips, On Behalf of Themselves, and All Other Shareholders of Congress International Development Corporation, Appellants,
v.
CONGRESS INTERNATIONAL DEVELOPMENT CORPORATION, Howard Sonn, Stuart E. Wilson, Eugene Snidow and H & M Cattle Company, Appellees.
No. 79-904.
District Court of Appeal of Florida, Third District.
May 13, 1980.
Savitt, Kotzen & France and Howard J. Lubel, North Miami Beach, for appellants.
Schatzman & Schatzman, Miami, Brooks, Bunin & Gossett, Hollywood, for appellees.
Before HUBBART, NESBITT and PEARSON, DANIEL, JJ.

ORDER ON MOTION FOR REVIEW OF ORDER TAXING COSTS
PER CURIAM.
The order under review is reversed insofar as it withholds execution on an award of appellate costs relating to a prior appeal in this cause, Yost v. Congress International Corp., 378 So. 2d 1300 (Fla.3d DCA 1979), as, in our view, Fla.R.App.P. 9.400(a) clearly entitles the appellant to an immediate award of such costs without stay of execution thereon. In all other respects, the order under review is affirmed. The cause is, accordingly, remanded to the trial court with directions to vacate that portion of the order under review which withholds execution of the award of appellate costs.
Affirmed in part; reversed and remanded in part.